UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6427



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD MAURICE WOODS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-95-7, CA-98-18-7)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Maurice Woods, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Maurice Woods appeals the district court’s orders deny-

ing his motions filed under Fed. R. Civ. P. 59 and 60.     He claims

on appeal that he is entitled to relief because he raised his claim

related to the sufficiency of his indictment in his prior motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss on the reasoning of the district court.     See United States

v. Woods, Nos. CR-95-7; CA-98-18-7 (W.D. Va. Feb. 16, 2000); see

also United States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982)

(holding that relief is not authorized where the Rule 60(b) motion

is “nothing more than a request that the district court change its

mind”). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2